eISSN TATA

a2) United States Patent

Safa

US010503418B2

US 10,503,418 B2
*Dec. 10, 2019

(0) Patent No.:
(45) Date of Patent:

 

(54)

(71)
(72)
(73)

(*)

(21)
(22)

(65)

(63)

(51)

(52)

SYSTEM AND METHOD TO SECURE A
COMPUTER SYSTEM BY SELECTIVE
CONTROL OF WRITE ACCESS TO A DATA
STORAGE MEDIUM

Applicant: Drive Sentry Limited, Berkshire (GB)

Inventor: John Safa, London (GB)

Assignee: Drive Sentry Limited (GB)

Notice: Subject to any disclaimer, the term of this
patent is extended or adjusted under 35
U.S.C. 154(b) by 0 days.
This patent is subject to a terminal dis-
claimer.

Appl. No.: 15/421,984

Filed: Feb. 1, 2017

Prior Publication Data

US 2017/0147245 Al May 25, 2017

Related U.S. Application Data

Continuation-in-part of application No. 11/858,752,
filed on Sep. 20, 2007, now Pat. No. 7,664,924, and

(Continued)
Int. Cl.
GO6F 3/06 (2006.01)
HOAL 29/06 (2006.01)
(Continued)
USS. Cl.
CPC we GO6F 3/0622 (2013.01); GO6F 3/0659

(2013.01); GO6F 3/0676 (2013.01);
(Continued)

 

32
“S) Load & Start

Interceptor

 

|

(58) Field of Classification Search
CPC .... GO6F 3/0622; GO6F 3/0643; GO6F 3/0659;
GO6F 3/067; GO6F 21/52; GO6F 21/554;

(Continued)
(56) References Cited
U.S. PATENT DOCUMENTS
5,410,700 A 4/1995 Fecteau et al.
5,778,432 A 7/1998 Rubin et al.
(Continued)
FOREIGN PATENT DOCUMENTS
GB 2402515 A 12/2004
JP 08044630 A 2/1996
(Continued)

OTHER PUBLICATIONS

Dekart. Dekart Private Disk 2.06-Protect you data application by
application. [online], [retrieved on Oct. 18, 2012]. Retrieved from
the Internet.

(Continued)

Primary Examiner — Larry T Mackall

(74) Attorney, Agent, or Firm — Sabety + associates,
PLLC; Ted Sabety

(57) ABSTRACT

A system and method of securing a computer system by
controlling write access to a storage medium by monitoring
an application; detecting an attempt by the application to
write data to said storage medium; interrogating a rules
database in response to said detection; and permitting or
denying write access to the storage medium by the applica-
tion in dependence on said interrogation.

32 Claims, 3 Drawing Sheets

o

“Le

 

 

4
Fite Write

Detected?

No

Continue

 

checking

 

 

 

2b

 

Interceptor
checks rules

 

[Yes

 

 

38
™ Program listed

in database

No

 

Load Manager

 

Program

 

jes

 

 

40
™ Program OK to

write to disk?

No

 

Biock Write

 

access

 

[Yes

 

 

 

42
™ Program OK to

write file type?

No

Biock Write

 

 

 

access

 

 

jYes

 

44
SY Aliow program

to write

 

 

 
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 2 of 13

US 10,503,418 B2
Page 2

 

Related U.S. Application Data

a continuation of application No. 11/292,910, filed on
Dec. 1, 2005, now Pat. No. 9,600,661.

(60) Provisional application No. 60/826,377, filed on Sep.

20, 2006.
(51) Int. Cl.

GO6F 21/52 (2013.01)

GOOF 21/55 (2013.01)

GO6F 21/56 (2013.01)
(52) U.S. Cl

CPC veeceeceeee GO6F 21/52 (2013.01); GO6F 21/554

(2013.01); GO6F 21/564 (2013.01); HO4L
63/101 (2013.01); GOOF 2221/2115 (2013.01);
GOOF 2221/2141 (2013.01)
(58) Field of Classification Search
CPC we. GO6F 21/564; GO6F 2221/2115; GO6F
2221/2141; HO4L 63/101
See application file for complete search history.

(56) References Cited
U.S. PATENT DOCUMENTS

5,825,877 A 10/1998 Dan et al.
5,974,549 A 10/1999 Golan
5,991,777 A 11/1999 Momoh et al.
6,308,274 Bl 10/2001 Swift
6,370,614 Bl 4/2002 Teoman et al.
6,434,639 BI 8/2002 Haghighi
6,941,470 Bl 9/2005 Jooste
6,944,772 B2 9/2005 Dozortsev
6,978,366 Bl 12/2005 Ignatchenko et al.
7,003,616 B2 2/2006 Shimura
7,188,215 B2 3/2007 Hooker
7,681,237 Bl 3/2010 Spiegel et al.

8,474,032 B2* 6/2013 Fetik we GO6F 21/552
713/151
2001/0011323 Al

2002/0073072 Al

8/2001 Ohta et al.
6/2002 Fukumoto

2002/0174102 Al
2003/0051169 Al
2003/0061504 Al
2003/0093643 Al
2003/0188231 Al
2003/0195887 Al
2004/0019807 Al
2004/0168070 Al
2005/0022011 Al
2005/0091501 Al
2006/0075492 Al

11/2002 Kyler
3/2003 Sprigg et al.
3/2003 Sprigg et al.
5/2003 Britt, Jr.
10/2003 Cronce
10/2003 Vishlitzky et al.
1/2004 Freund
8/2004 Szor
1/2005 Swander et al.
4/2005 Osthoff et al.
4/2006 Golan et al.

FOREIGN PATENT DOCUMENTS

KR 200144706 A 6/2001
WO 9309498 5/1993
WO 9850843 11/1998
WO 03017682 2/2003

OTHER PUBLICATIONS

Dekart. Dekart Private Disk SDK Makes Your Applications Stand
Out from Competitors’ Product with Strong Certified Encryption
and Exclusive Access. [online] [retrieved on Oct. 18, 2012]. Retrieved
from the Internet.

FileMerlin?. Conversion Library and API for Developers [online].
Advanced. Computer Innovations, Inc., 2004 [retrieved on Jan. 28,
2008]. Retrieved from the Internet.

FileMon. [online]. SysInternals, Aug. 27, 2005 [retrieved on Jun. 3,
2008]. Retrieved from the Internet: <URL:http://court.shrock.org/
sysinternals/>.

Mamutu. [online]. EMSI software, Jun. 3, 2008 [retrieved on Jun.
3, 2008]. Retrieved from the Internet: <URL:http://www.mamutu.
com/en/software/mamutu/>.

Norton Internet Security 2000. Manual [online]. Symantec Corpo-
ration, 1999 [retrieved on Jan. 29, 2008]. Retrieved from the
Internet: <URL:http://webpages.charter.net/cwind/nis.pdf>.

Peter Szor, The Art of Computer Virus Research and Defense,
Section 11.12, Addison Wesley Professional, Feb. 3, 2005, New
York, ISBN 0-321-30454-3.

* cited by examiner
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 3 of 13

U.S. Patent

 

 

 

 

 

 

 

 

US 10,503,418 B2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Memory

 

Dec. 10, 2019 Sheet 1 of 3
12 18
Application Interceptor Disk
>|
\
Manager
Database
_\ [ea

 

 

 

/ \

22

20

 

 

 

16

Fig. 1
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 4 of 13

U.S. Patent Dec. 10, 2019 Sheet 2 of 3 US 10,503,418 B2

18

\

 

 

N

Interceptor

i =
i LO \.

Rules

/

20

 

 

 

 

 

 

 

 

 

 

Fig. 2.
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 5of13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Dec. 10, 2019 Sheet 3 of 3
30
32~ j
“1 Load & Start ;
interceptor
34 oN
7 File Write No Continue
Detected’? checking
36~,
~ Interceptor
checks rules
Yes
38 =, ‘ . .
“Program listed | No Load Manager
in database Program
Yes
40 ~
Program OK to | No Block Write
write to disk? access
Yes
42 ~
Program OK fo | No Biock Write
write file type? access
Yes
44

 

Allow program
to write

 

 

Fig. 3

US 10,503,418 B2

 

 
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 6 of 13

US 10,503,418 B2

1

SYSTEM AND METHOD TO SECURE A
COMPUTER SYSTEM BY SELECTIVE
CONTROL OF WRITE ACCESS TO A DATA
STORAGE MEDIUM

PRIORITY CLAIM

This is a utility patent application. This application is a
continuation of U.S. patent application Ser. No. 11/292,910,
filed on Dec. 1, 2005; and a continuation-in-part to U.S.
patent application Ser. No. 11/858,752, filed on Sep. 20,
2007, now U.S. Pat. No. 7,664,924, issued on Sep. 16, 2010,
which claims priority to U.S. Provisional Application No.
60/826,377, filed on Sep. 20, 2006, all of which are herein
incorporated by reference in their entireties for all that they
teach.

FIELD OF INVENTION

The present invention relates to a method of controlling
the writing of data to a storage medium such as a hard drive
in a computer system by an application running in a memory
of the computer system.

BACKGROUND

The use of computers for Internet and other communica-
tion purposes, particularly in relation to electronic mail and
the downloading of applications over the Internet has led to
the proliferation of so-called computer viruses. Whilst anti-
virus programs have been developed to combat these, they
can be relatively elaborate and expensive and usually oper-
ate to deal with an offending virus only after the operating
system of the computer has been infected. There are so many
variants of virus programs being released that anti-virus
programs cannot identify new viruses quickly enough.

The present invention seeks to provide an improved
method of preventing the infection of a computer by a virus
program.

According to the present invention there is provided a
method of controlling write access to a storage medium by
monitoring an application; detecting an attempt by the
application to write data to said storage medium; interro-
gating a rules database in response to said detection; and
controlling write access to the storage medium by the
application in dependence on said interrogation.

DESCRIPTION OF THE FIGURES

The headings provided herein are for convenience only
and do not necessarily affect the scope or meaning of the
claimed invention. In the drawings, the same reference
numbers and any acronyms identify elements or acts with
the same or similar structure or functionality for ease of
understanding and convenience. To easily identify the dis-
cussion of any particular element or act, the most significant
digit or digits in a reference number refer to the Figure
number in which that element is first introduced (e.g.,
element 101 is first introduced and discussed with respect to
FIG. 1).

FIG. 1 is a process diagram showing the control of a write
instruction of an application in accordance with a preferred
method of the present invention;

15

20

25

30

35

40

45

50

55

60

65

2

FIG. 2 is a process diagram illustrating an action of the
preferred method according to the present invention; and
FIG. 3 is a flow diagram of the preferred method.

DETAILED DESCRIPTION

Various examples of the invention will now be described.
The following description provides specific details for a
thorough understanding and enabling description of these
examples. One skilled in the relevant art will understand,
however, that the invention may be practiced without many
of these details. Likewise, one skilled in the relevant art will
also understand that the invention can include many other
features not described in detail herein. Additionally, some
well-known structures or functions may not be shown or
described in detail below, so as to avoid unnecessarily
obscuring the relevant description. The terminology used
below is to be interpreted in its broadest reasonable manner,
even though it is being used in conjunction with a detailed
description of certain specific examples of the invention.
Indeed, certain terms may even be emphasized below;
however, any terminology intended to be interpreted in any
restricted manner will be overtly and specifically defined as
such in this Detailed Description section.

Preferably the interrogation comprises determining the
write access allowed for the application and controlling the
write access in dependence thereon.

Preferably write access is controlled to one of a plurality
of levels, the levels including a first level in which no write
access is allowed, a second level in which full write access
is allowed, and a third level in which write access is only
allowed for at least one specified file extension.

Preferably where write access is controlled to the first
level, the method further includes generating a prompt on a
display requesting response from a user.

Preferably the user can respond to the prompt by choosing
from a number of possible responses, the possible responses
including a first response for allowing write access, a second
response for blocking write access and a third response for
allowing write access to a specific file type only.

Preferably the user can respond further by selecting from
a plurality of further actions, the further actions including,
storing the chosen response in the rules database; and
applying the chosen response only for the current attempt by
the application to write data to said storage medium.

Referring firstly to FIG. 1, this shows an application 12
which is running in a memory 14 of a computer system. The
computer system also has a storage medium 16 which here
is in the form of a hard drive or disc.

The typical computer is comprised of a central processing
unit, a main memory, a mass storage device and input and
output connections. The input and output include keyboards,
monitors and network connections. The mass storage device
can be a magnetic disk, optical disk or a large array of
semiconductor devices. The main memory is typically an
array of semiconductor circuits. The central processing unit
is operatively connected to these components so that it can
both control their activities and move data among the
components. The central processing unit can load data off of
the mass storage device and write it into main memory. This
data can either be treated as a program or as data to be
processed. If a program, the central processing unit passes
control to the program data and executes the instructions
encoded in the data. Program data can be an application
servicing the user.

When the computer is first booted up it automatically
loads an application 18 which is here termed as an “inter-
ceptor” program. This runs constantly in the background. As
an alternative to being loaded on boot up of the computer, it
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 7 of 13

US 10,503,418 B2

3

can, of course, be run at the user’s prompt at any time whilst
the computer is operating. In addition, the interceptor pro-
gram can run continuously in the background as a process,
including as part of the computer operating system.

When the application 12 attempts to write data to the disc
16 the interceptor program 18 detects this and interrogates a
rules database 20 to determine the authority of the applica-
tion 12 to write to the hard drive 16. The database 20 is
preferably encrypted and lists applications approved by the
user with their level of write access. Practitioners of ordinary
skill will recognize that the rule database is a set of entries
or references in a data structure where the identity of an
application is paired with one or more permission values,
which encode the write access levels. A rule is therefore one
or more permission values associated with an application. A
rule can also include the signature of the application, which
is used in embodiments where the application code is
checked to be sure it has not been tampered with. A rule that
is transmitted to a computer for updating the database will
preferably include a reference to the application, which may
be the name of the application, and the associated permis-
sion values for the permitted or denied write access levels,
and may include the associated signature. The term data is
used here in its general sense to include any form of data
including programs. Although the invention is described in
the preferred embodiment as applied to a hard disk, practi-
tioners of ordinary skill will recognize that the application
works equally well on any storage medium, including any
mass storage device. The preferred number of possible write
access levels for an application is three, being as follows:

Level 0—this means that no write access to the hard drive
16 is allowed for the application 12.

Level 1—this means that full write access is allowed.

Level 2—the application is allowed write access to the
hard drive 16 for specified file extensions only, (for example
“doc” file extensions for document files in Microsoft
Office™) file extensions of data that can be written to the
hard drive are also held in the database 20.

Level 4—The application can be granted to have access to
a specific drive or directory. The database can contain
corresponding references between applications and file
types or file extensions that such application may write.

There are a number of rules which can be applied to the
database 20 and these are controlled by a manager program
22 which can sit in the memory 14 alongside the interceptor
program 18 and can also be run on start up of the computer
or at any preferred time during operation of the interceptor
program 18, running continuously in the background,
including as part of the computer operating system.

FIG. 2 illustrates the interface of the manager program 22
with the rules database 20 and the system user.

When the interceptor program 18 detects that the appli-
cation 12 is attempting to write to the hard drive 16 it
initiates the loading and execution of the manager program
22. The latter interrogates the rules database 20 to determine
the access level of the application 12 and controls the
interceptor program 18 to allow or prevent the write action
in dependence on the relevant rule in the rules database 20.
If the application 12 is not listed in the rules database 20 or
the particular write instruction is not allowed, the manager
program 22 can generate a prompt signal to be displayed on
the computer screen, requiring the user to make a decision
on whether or not to allow the write instruction. This prompt
can have a number of responses for the user to choose, such
as “Allow write access”, “Block write access” and “Allow

10

15

20

25

30

35

40

45

50

55

60

65

4

write access to this file type only”. Having chosen the
response the user can also select one of a number of further
actions as follows.

1 Store the response in the rules database—The response
is stored in the rules database as a further rule to be applied
to that application on all future write actions.

2 Block once the write action—This prevents the
requested write action for this occasion only and further
write attempts by the application again result in a user
prompt.

3 Allow once the write action—This allows the requested
write action but any future write requests for the application
again result in a user prompt.

Thus, for example, if the application 12 is attempting to
write a file to the hard drive 16 with a particular file
extension, the rules database 20 can be updated such that all
future attempts by the application 12 to write files of that
same extension to the hard drive 16 would be automatically
allowed or prevented or result in further user prompts.

The privilege to write to the hard drive is distinct from the
privilege to write to a directory. The former can be inde-
pendent of the latter, that is, an application can have the
privilege to write to the hard drive, independently of what
directory the write is to occur in. As a result, the rules
database comprising privilege levels can contain a privilege
entry associated with an application whose value is inde-
pendent of the directory the application is seeing to write to.

Practitioners of ordinary skill will recognize that in some
operating systems, including Windows™, file extensions
can be arbitrarily applied to a file while the file contents are
in fact something else. This common trick is used by virus
writers to distribute an executable payload with an extension
other then .exe (in the Windows case). Thus, users can be
tricked into clicking on (in order to view) what appears to be
a non-executable (a jpg extension for a JPEG image, for
example), but the computer, recognizing that internally, the
file is an executable, will pass control to the program and
launch it—thus propagating the virus. Therefore, where
determining the “file extension” is referred to in this disclo-
sure, it also includes detecting the actual type of file by
examination of its contents, especially in the case where
internally such file is an executable. Reference is made to
Windows XP in a Nutshell, Second Edition, ©2005,
O’Reilly Media, U.S.A. Reference is made to Microsoft
Windows Internals, 4th Edition: Microsoft Windows Server
2003, Windows XP, and Windows 2000, Mark E. Russ-
inovich, David A. Solomon, Microsoft Press, Hardcover, 4th
edition, Published December 2004, 935 pages, ISBN
0735619174.

The manager program 22 can also be loaded and executed
by the user at start up of the computer or at any time in order
to scan the hard drive 16 for programs to build a full rules
database 20. The manager program 22 can also be prompted
by the user to display a list of programs within the rules
database 20 with the access level of each program, giving
the user the option to delete, add or modify each entry. In
addition, a rules database can be pre-created, or incremen-
tally improved and distributed to the computer electroni-
cally, either embodied on a disk or electronically over a data
network. Rules determined by users can also be uploaded to
a central depository as well. Rule updates can be down-
loaded into the computer. Rules can also be included with
installation files for the particular application that the instal-
lation file is creating. In this case, the installation process has
to be sufficiently certified that program installation does not
corrupt the database by incorporating bogus rules that ser-
vice virus writers. Certification can include digital signing
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 8 of 13

US 10,503,418 B2

5

protocols between the invention and the installing program
and other modes of verifying authenticity, including
remotely accessed keys or trusted third parties accessed over
anetwork. Rules can also be derived by examining operating
system data where such data presents correspondences
between installed program applications and file types and
extensions. In this case, other authentication may be neces-
sary in order to avoid virus writers from inserting bogus file
type associations within the operating system databases.
Practitioners of ordinary skill will recognize that authenti-
cation can include cyclic redundancy checking (CRC) and
other types of numerical algorithms that detect when tam-
pering has occurred.

In FIG. 3 a flow diagram 30 is shown which illustrates the
method followed on initiation 32 of the interceptor program
18. In the preferred embodiment, the interceptor module is
a kernel mode driver which has a higher level of access to
the Windows file system and system resources. Once initi-
ated the interceptor program 18 waits in a monitoring step 34
during which it monitors for any file write operation to the
hard drive 16. In the absence of a file write operation, the
interceptor program. 18 remains in the monitoring step 34
and continues to check for a file write operation.

If a file write operation is detected then write is pended in
a queue and the interceptor program 18 proceeds to com-
plete a series of rule checking steps 36 by calling a kernel
mode rules checker. Initially the rules checker checks if the
application 12 making the write attempt is listed in the rules
database 20. The rules database can be stored on the local
personal computer, client computer or remote server. In the
preferred embodiment, a recent list of rules that have been
interrogated may also be held in a cache in kernel memory
cache which speeds up applications that are frequently
accessing the drive. Ifthe application 12 is not listed then the
interceptor program 18 initiates the manager program 22 to
allow the user to make a decision about the correct way in
which to proceed. Otherwise, if the application 12 is listed
then the interceptor program 18 proceeds to the next rule
checking step.

On finding the application 12 listed in the rules database
20, the interceptor program 18 goes on to check if the write
privileges of the application 12. Initially the hard drive write
privilege of the application 12 is checked. If the application
12 does not have privilege to write to the hard drive then
write access is blocked. Otherwise, the interceptor program
18 checks if the application 12 has write privilege for the
specific file type, directory or filename which the write
attempt has been made to. The manager program can, at this
step, check the data to be written or the file to which such
data is being appended to determine if the contents of the file
are the appropriate file type, that is, to avoid improper
creation of portable executable (PE) or other files whose
contents are intended to be used as computer program code.
PE files are files that are portable across all Microsoft 32-bit
operating systems. The same PE-format file can be executed
on any version of Windows 95, 98, Me, NT, and 2000. This
is supplemental to checking the file extension in order to
avoid the virus propagation technique described above. If
the application 12 does have privilege to write to the specific
detected file type or file extension then the write operation
is allowed. Otherwise write access is blocked. A signature of
the application, which is a number that is calculated to
determine whether a code block has been tampered with, is
also stored in the rules database. Practitioners of ordinary
skill will recognize that CRC, or cyclic redundancy checks
or other types of signature checking, for example, MD5 may
be used. Reference is made to “Applied Cryptography” by

20

25

30

35

40

45

6

Bruce Schneier, John Wiley & Sons, 1996, ISBN 0-471-
11709-9. Practitioners of ordinary skill will recognize that
these techniques can also be used to authenticate the rule
database that the manager program uses to verify the per-
mission of the application. This allows trusted programs to
be allowed access to the drive if their signature/structure
hasn’t changed, that is, the program has determined that the
there has not been tampering with the application. An
example is that a trusted application could be infected with
a Trojan or virus and still have access to the drive based on
its earlier approval being registered in the database. The
manager program can use a number of criteria for the drive
access of an application. The rules can be based on file name,
directory name, file type, file extension, registry access and
creation of specific file types.

If no rules are found for an application then a prompt
module can ask the user what access level or permission they
wish to allow for the application. This can involve denying
or blocking the application write for that instant or for ever.
The user can also get information from other users responses
to a specific application by data being downloaded from a
central server over a data network, both a proprietary
network as well as the Internet.

The system also allows feedback on the users responses to
write requests to be uploaded and stored on a central server.
This stores if the user allowed or denied the application
write, or what level of permission was applied and if it was
denied, the reason why. The reason the user denied it can be
a number of responses such as ‘virus’, “Trojan’ etc. The
applications name and signature are stored with the reason.

Although the present invention has been described and
illustrated in detail, it is to be clearly understood that the
same is by way of illustration and example only, and is not
to be taken by way of limitation. It is appreciated that
various features of the invention which are, for clarity,
described in the context of separate embodiments may also
be provided in combination in a single embodiment. Con-
versely, various features of the invention which are, for
brevity, described in the context of a single embodiment may
also be provided separately or in any suitable combination.
It is appreciated that the particular embodiment described in
the Appendices is intended only to provide an extremely
detailed disclosure of the present invention and is not
intended to be limiting. It is appreciated that any of the
software components of the present invention may, if
desired, be implemented in ROM (read-only memory) form.
The software components may, generally, be implemented in
hardware, if desired, using conventional techniques.

The spirit and scope of the present invention are to be
limited only by the terms of the appended claims.

Operating Environment: The system is typically com-
prised of a central server that is connected by a data network
to a user’s computer. The central server may be comprised
of one or more computers connected to one or more mass
storage devices. The precise architecture of the central
server does not limit the claimed invention. Further, the
user’s computer may be a laptop or desktop type of personal
computer. It can also be a cell phone, smart phone or other
handheld device, including a tablet. The precise form factor
of the user’s computer does not limit the claimed invention.
Examples of well known computing systems, environments,
and/or configurations that may be suitable for use with the
invention include, but are not limited to, personal comput-
ers, server computers, hand-held, laptop or mobile computer
or communications devices such as cell phones and PDA’s,
multiprocessor systems, microprocessor-based systems, set
top boxes, programmable consumer electronics, network
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 9 of 13

US 10,503,418 B2

7

PCs, minicomputers, mainframe computers, distributed
computing environments that include any of the above
systems or devices, and the like. The precise form factor of
the user’s computer does not limit the claimed invention. In
one embodiment, the user’s computer is omitted, and instead
a separate computing functionality provided that works with
the central server. In this case, a user would log into the
server from another computer and access the system through
a user environment.

The user environment may be housed in the central server
or operatively connected to it. Further, the user may receive
from and transmit data to the central server by means of the
Internet, whereby the user accesses an account using an
Internet web-browser and browser displays an interactive
web page operatively connected to the central server. The
central server transmits and receives data in response to data
and commands transmitted from the browser in response to
the customer’s actuation of the browser user interface. Some
steps of the invention may be performed on the user’s
computer and interim results transmitted to a server. These
interim results may be processed at the server and final
results passed back to the user.

The method described herein can be executed on a
computer system, generally comprised of a central process-
ing unit (CPU) that is operatively connected to a memory
device, data input and output circuitry (IO) and computer
data network communication circuitry. Computer code
executed by the CPU can take data received by the data
communication circuitry and store it in the memory device.
In addition, the CPU can take data from the I/O circuitry and
store it in the memory device. Further, the CPU can take data
from a memory device and output it through the IO circuitry
or the data communication circuitry. The data stored in
memory may be further recalled from the memory device,
further processed or modified by the CPU in the manner
described herein and restored in the same memory device or
a different memory device operatively connected to the CPU
including by means of the data network circuitry. The
memory device can be any kind of data storage circuit or
magnetic storage or optical device, including a hard disk,
optical disk or solid state memory. The IO devices can
include a display screen, loudspeakers, microphone and a
movable mouse that indicate to the computer the relative
location of a cursor position on the display and one or more
buttons that can be actuated to indicate a command.

The computer can display on the display screen opera-
tively connected to the I/O circuitry the appearance of a user
interface. Various shapes, text and other graphical forms are
displayed on the screen as a result of the computer gener-
ating data that causes the pixels comprising the display
screen to take on various colors and shades. The user
interface also displays a graphical object referred to in the art
as a cursor. The object’s location on the display indicates to
the user a selection of another object on the screen. The
cursor may be moved by the user by means of another device
connected by I/O circuitry to the computer. This device
detects certain physical motions of the user, for example, the
position of the hand on a flat surface or the position of a
finger on a flat surface. Such devices may be referred to in
the art as a mouse or a track pad. In some embodiments, the
display screen itself can act as a trackpad by sensing the
presence and position of one or more fingers on the surface
of the display screen. When the cursor is located over a
graphical object that appears to be a button or switch, the
user can actuate the button or switch by engaging a physical
switch on the mouse or trackpad or computer device or
tapping the trackpad or touch sensitive display. When the

10

15

20

25

30

35

40

45

50

55

60

65

8

computer detects that the physical switch has been engaged
(or that the tapping of the track pad or touch sensitive screen
has occurred), it takes the apparent location of the cursor (or
in the case of a touch sensitive screen, the detected position
of the finger) on the screen and executes the process asso-
ciated with that location. As an example, not intended to
limit the breadth of the disclosed invention, a graphical
object that appears to be a 2 dimensional box with the word
“enter” within it may be displayed on the screen. If the
computer detects that the switch has been engaged while the
cursor location (or finger location for a touch sensitive
screen) was within the boundaries of a graphical object, for
example, the displayed box, the computer will execute the
process associated with the “enter” command. In this way,
graphical objects on the screen create a user interface that
permits the user to control the processes operating on the
computer.

The invention may also be entirely executed on one or
more servers. A server may be a computer comprised of a
central processing unit with a mass storage device and a
network connection. In addition a server can include mul-
tiple of such computers connected together with a data
network or other data transfer connection, or, multiple
computers on a network with network accessed storage, in
a manner that provides such functionality as a group. Prac-
titioners of ordinary skill will recognize that functions that
are accomplished on one server may be partitioned and
accomplished on multiple servers that are operatively con-
nected by a computer network by means of appropriate inter
process communication. In addition, the access of the web-
site can be by means of an Internet browser accessing a
secure or public page or by means of a client program
running on a local computer that is connected over a
computer network to the server. A data message and data
upload or download can be delivered over the Internet using
typical protocols, including TCP/IP, HTTP, TCP, UDP,
SMTP, RPC, FTP or other kinds of data communication
protocols that permit processes running on two remote
computers to exchange information by means of digital
network communication. As a result a data message can be
a data packet transmitted from or received by a computer
containing a destination network address, a destination
process or application identifier, and data values that can be
parsed at the destination computer located at the destination
network address by the destination application in order that
the relevant data values are extracted and used by the
destination application. The precise architecture of the cen-
tral server does not limit the claimed invention. In addition,
the data network may operate with several levels, such that
the user’s computer is connected through a fire wall to one
server, which routes communications to another server that
executes the disclosed methods.

The user computer can operate a program that receives
from a remote server a data file that is passed to a program
that interprets the data in the data file and commands the
display device to present particular text, images, video,
audio and other objects. The program can detect the relative
location of the cursor when the mouse button is actuated,
and interpret a command to be executed based on location on
the indicated relative location on the display when the button
was pressed. The data file may be an HTML document, the
program a web-browser program and the command a hyper-
link that causes the browser to request a new HTML
document from another remote data network address loca-
tion. The HTML can also have references that result in other
code modules being called up and executed, for example,
Flash or other native code.
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 10 of 13

US 10,503,418 B2

9

Those skilled in the relevant art will appreciate that the
invention can be practiced with other communications, data
processing, or computer system configurations, including:
wireless devices, Internet appliances, hand-held devices
(including personal digital assistants (PDAs)), wearable
computers, all manner of cellular or mobile phones, multi-
processor systems, microprocessor-based or programmable
consumer electronics, set-top boxes, network PCs, minicom-
puters, mainframe computers, and the like. Indeed, the terms
“computer,” “server,” and the like are used interchangeably
herein, and may refer to any of the above devices and
systems.

In some instances, especially where the user computer is
a mobile computing device used to access data through the
network the network may be any type of cellular, IP-based
or converged telecommunications network, including but
not limited to Global System for Mobile Communications
(GSM), Time Division Multiple Access (TDMA), Code
Division Multiple Access (CDMA), Orthogonal Frequency
Division Multiple Access (OFDM), General Packet Radio
Service (GPRS), Enhanced Data GSM _ Environment
(EDGE), Advanced Mobile Phone System (AMPS), World-
wide Interoperability for Microwave Access (WiMAX),
Universal Mobile Telecommunications System (UMTS),
Evolution-Data Optimized (EVDO), Long Term Evolution
(LTE), Ultra Mobile Broadband (UMB), Voice over Internet
Protocol (VoIP), or Unlicensed Mobile Access (UMA).

The Internet is a computer network that permits customers
operating a personal computer to interact with computer
servers located remotely and to view content that is deliv-
ered from the servers to the personal computer as data files
over the network. In one kind of protocol, the servers present
webpages that are rendered on the customer’s personal
computer using a local program known as a browser. The
browser receives one or more data files from the server that
are displayed on the customer’s personal computer screen.
The browser seeks those data files from a specific address,
which is represented by an alphanumeric string called a
Universal Resource Locator (URL). However, the webpage
may contain components that are downloaded from a variety
of URL’s or IP addresses. A website is a collection of related
URL’s, typically all sharing the same root address or under
the control of some entity. In one embodiment different
regions of the simulated space have different URL’s. That is,
the simulated space can be a unitary data structure, but
different URL’s reference different locations in the data
structure. This makes it possible to simulate a large area and
have participants begin to use it within their virtual neigh-
borhood.

Computer program logic implementing all or part of the
functionality previously described herein may be embodied
in various forms, including, but in no way limited to, a
source code form, a computer executable form, and various
intermediate forms (e.g., forms generated by an assembler,
compiler, linker, or locator.) Source code may include a
series of computer program instructions implemented in any
of various programming languages (e.g., an object code, an
assembly language, or a high-level language such as C, C++,
C#, Action Script, PHP, EcmaScript, JavaScript, JAVA, or
HTML) for use with various operating systems or operating
environments. The source code may define and use various
data structures and communication messages. The source
code may be in a computer executable form (e.g., via an
interpreter), or the source code may be converted (e.g., via
a translator, assembler, or compiler) into a computer execut-
able form.

10

15

20

25

30

35

40

45

50

55

60

65

10

The invention may be described in the general context of
computer-executable instructions, such as program modules,
being executed by a computer. Generally, program modules
include routines, programs, objects, components, data struc-
tures, etc., that perform particular tasks or implement par-
ticular abstract data types. The computer program and data
may be fixed in any form (e.g., source code form, computer
executable form, or an intermediate form) either perma-
nently or transitorily in a tangible storage medium, such as
a semiconductor memory device (e.g., a RAM, ROM,
PROM, EEPROM, or Flash-Programmable RAM), a mag-
netic memory device (e.g., a diskette or fixed hard disk), an
optical memory device (e.g., a CD-ROM or DVD), a PC
card (e.g., PCMCIA card), or other memory device. The
computer program and data may be fixed in any form in a
signal that is transmittable to a computer using any of
various communication technologies, including, but in no
way limited to, analog technologies, digital technologies,
optical technologies, wireless technologies, networking
technologies, and internetworking technologies. The com-
puter program and data may be distributed in any form as a
removable storage medium with accompanying printed or
electronic documentation (e.g., shrink wrapped software or
a magnetic tape), preloaded with a computer system (e.g., on
system ROM or fixed disk), or distributed from a server or
electronic bulletin board over the communication system
(e.g., the Internet or World Wide Web.) It is appreciated that
any of the software components of the present invention
may, if desired, be implemented in ROM (read-only
memory) form. The software components may, generally, be
implemented in hardware, if desired, using conventional
techniques.

The invention may also be practiced in distributed com-
puting environments where tasks are performed by remote
processing devices that are linked through a communica-
tions network. In a distributed computing environment,
program modules may be located in both local and remote
computer storage media including memory storage devices.
Practitioners of ordinary skill will recognize that the inven-
tion may be executed on one or more computer processors
that are linked using a data network, including, for example,
the Internet. In another embodiment, different steps of the
process can be executed by one or more computers and
storage devices geographically separated by connected by a
data network in a manner so that they operate together to
execute the process steps. In one embodiment, a user’s
computer can run an application that causes the user’s
computer to transmit a stream of one or more data packets
across a data network to a second computer, referred to here
as a server. The server, in turn, may be connected to one or
more mass data storage devices where the database is stored.
The server can execute a program that receives the trans-
mitted packet and interpret the transmitted data packets in
order to extract database query information. The server can
then execute the remaining steps of the invention by means
of accessing the mass storage devices to derive the desired
result of the query. Alternatively, the server can transmit the
query information to another computer that is connected to
the mass storage devices, and that computer can execute the
invention to derive the desired result. The result can then be
transmitted back to the user’s computer by means of another
stream of one or more data packets appropriately addressed
to the user’s computer. In one embodiment, the relational
database may be housed in one or more operatively con-
nected servers operatively connected to computer memory,
for example, disk drives. In yet another embodiment, the
initialization of the relational database may be prepared on
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 11 of 13

US 10,503,418 B2

11

the set of servers and the interaction with the user’s com-
puter occur at a different place in the overall process.

Tt should be noted that the flow diagrams are used herein
to demonstrate various aspects of the invention, and should
not be construed to limit the present invention to any
particular logic flow or logic implementation. The described
logic may be partitioned into different logic blocks (e.g.,
programs, modules, functions, or subroutines) without
changing the overall results or otherwise departing from the
true scope of the invention. Oftentimes, logic elements may
be added, modified, omitted, performed in a different order,
or implemented using different logic constructs (e.g., logic
gates, looping primitives, conditional logic, and other logic
constructs) without changing the overall results or otherwise
departing from the true scope of the invention.

The described embodiments of the invention are intended
to be exemplary and numerous variations and modifications
will be apparent to those skilled in the art. All such variations
and modifications are intended to be within the scope of the
present invention as defined in the appended claims.
Although the present invention has been described and
illustrated in detail, it is to be clearly understood that the
same is by way of illustration and example only, and is not
to be taken by way of limitation. It is appreciated that
various features of the invention which are, for clarity,
described in the context of separate embodiments may also
be provided in combination in a single embodiment. Con-
versely, various features of the invention which are, for
brevity, described in the context of a single embodiment may
also be provided separately or in any suitable combination.

The foregoing description discloses only exemplary
embodiments of the invention. Modifications of the above
disclosed apparatus and methods which fall within the scope
of the invention will be readily apparent to those of ordinary
skill in the art. Accordingly, while the present invention has
been disclosed in connection with exemplary embodiments
thereof, it should be understood that other embodiments may
fall within the spirit and scope of the invention as defined by
the following claims.

What is claimed:
1. In a computer comprising a storage medium and an
application running on said computer in conjunction with an
operating system that manages access to a data storage
device, a method of controlling write access to said data
storage device by said application comprising:
using the computer operating a detection process in a
secure mode access an attempt by the running appli-
cation to write data to said data storage device;

retrieving from computer memory a permission data value
result from a database comprised of data elements
encoding either at least one permission value associated
with the application or a value representing that no
permission value for the application is present in the
database;

and

controlling write access by the running application to

store data to the data storage device in dependence on
said retrieved permission result.

2. The method of claim 1 further comprising:

inspecting the data that the application is attempting to

store to determine if said data designates a file type;
inspecting said data to determine if said data is of a type
consistent with the designated file type; and

further controlling write access by the running application

to the storage medium in dependence on the result of
the inspecting result.

15

40

45

55

60

12

3. The method of claim 2 with the additional step of
receiving into said computer at least one data value that
logically relates at an least one application name to an at
least one file type.

4. The method of claim 1 where the permission value is
a value that is independent of a directory location where the
application is attempting to write data.

5. The method of claim 1 further comprising:

determining that the permission value encodes the con-

dition that no permission value for the application is
present in the database; and

prompting a user of the computer to input a data value that

is a permission value to apply to the attempted write
access by the running application.

6. The method of claim 1 in wherein the permission value
encodes one of at least two levels, the at least two levels
comprised of at least two of: first level in which no write
access is allowed, a second level in which full write access
is allowed, and a third level in which write access is only
allowed to write data of at least one of a specified file type.

7. The method of claim 1 where the permission values are
stored in a data structure that pre-exists the installation of the
running application on the computer that executes the
method.

8. The method of claim 1 where write access by the
running application is prevented as a result of determining
that no permission value corresponding to the running
application is stored in the database.

9. The method of claim 1 with the further step of:
generating a prompt on a user interface on said computer
requesting a response from a user, accepting such response,
and using such accepted response to generate a permission
value, and updating the database to store the accepted
response as a permission value associated with the running
application.

10. The method of claim 9 further comprising:

displaying on the user interface a number of possible

responses to the prompt, the possible responses com-
prising a first response for allowing write access, a
second response for blocking write access and a third
response for allowing write access of a specific file
type.

11. The method of claim 9 displaying on the user interface
selections representing a plurality of further actions, the
further actions comprised of: storing the chosen response in
the database and receiving input representing an input
selection of one of the further actions.

12. The method of claim 1 with the additional step of: in
response to determining that no permission value associated
with the running application is stored in the database,
transmitting a request for the permission value to a remote
computer operatively connected to the computer running the
application by means of a data network; and receiving into
said computer at least one additional permission value and
storing said at least one additional permission value entry
into the database stored on said computer.

13. The method of claim 1 where the controlling step
blocks write access by the running application if the data to
be stored is a portable executable file.

14. The method of claim 1 further comprising the step of
automatically uploading at least one permission value asso-
ciated with said running application from said computer to
an additional computer over a data communications net-
work.

15. The method of claim 1 further comprising the step of:
in response to determining that a required permission value
is not stored in the database, downloading from an additional
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 12 of 13

US 10,503,418 B2

13

computer over a data communications network at least one
permission value and storing that value in the database.

16. The method of claim 1 where the database is stored on
a remote server operatively connected to said computer by
means of a data communication network.

17. The method of claim 1 further comprising: determin-
ing if the permission value has been tampered with, and in
dependence, on the determination that the permission value
has been tampered with, blocking write access by the
running application and ignoring the permission value.

18. The method of claim 1 further comprising: receiving
a permission value from a database stored on a remote server
operatively connected to said computer by means of a data
communication network in response to a query from said
computer automatically generated as a result of a determi-
nation that said database does not contain a permission value
corresponding to said running application, said received rule
derived from data received by the remote server from a
plurality of remote computers, said data received by the
remote server comprising data input by a corresponding
plurality of users encoding a permission value for said
application.

19. A computer system for controlling write access to a
first data storage device by at least one application running
on a first computer system operatively connected to said first
data storage device comprising:

The first data storage device;

A first rules database stored on the first computer system
comprised of at least one application identifier data
value and at least one corresponding permission data
value;

An interceptor module operating a process on the first
computer system in a secure mode that is configured by logic
to monitor file system access on the first computer system by
the at least one application operating distinct from the
interceptor process, where such logic is configured to detect,
a write access attempt to the first data storage device by the
at least one running application, the interceptor module is
further adapted by logic to control the write access to the
first data storage device by retrieving a permission value
corresponding to the at least one application attempting the
write access to the first data storage device and using the
retrieved permission value to determine whether to permit or
prevent such write access to the first data storage device.

20. The computer system of claim 19 where the first rule
database is encrypted.

21. The computer system of claim 19 further comprising
a manager module operating on the first computer system
that is operatively connected over one or more computer
networks to a second rule database stored on a second
computer system comprised of at least one application
identifier data value and at least one corresponding permis-
sion data value where the manager module is configured by
logic to automatically update the contents of the second rule
database incrementally by transmitting data over a data
network from the first rule database to the second rule
database.

22. The computer system of claim 21 where the second
rule database stored on a second computer system is opera-
tively connected over one or more computer networks to a
corresponding plurality of manager modules operating on a
plurality of corresponding computer systems comprised of
corresponding rule databases and each of the plurality of
manager modules is adapted by logic to update its corre-
sponding rule database by receiving data transmitted from
the second rule database.

10

15

20

25

30

35

40

45

50

55

60

65

14

23. The computer system of claim 21 further comprising
an input and output interface module that is configured by
logic to receive as user input a permission value into the first
computer system and the first computer system automati-
cally transmitting that input permission value to the second
rule database on the second computer system.
24. The computer system of claim 21 where the first rule
database is further comprised of permission values that,
when used by the interceptor module, cause the interceptor
module to perform at least one of the operations: allow write
access to the first data storage device, block write access to
the first data storage device, allow write access to a specified
file type on the first data storage device.
25. The computer system of claim 24 where the specified
file type is an executable file type and the corresponding
permission value denies write access to the first data storage
device to store the executable file type.
26. The computer system of claim 21 where the first
database is further comprised of at least one signature value
corresponding to the at least one application identifier.
27. The computer system of claim 21 where the first
database is further comprised of at least one file type value
corresponding to the at least one application identifier.
28. The computer system of claim 19 further comprising
an input and output interface module that is adapted by logic
to enable a user of the first computer system to input data
into the first computer system that the interface module uses
to modify the first rule database.
29. A method of controlling write access to a data storage
device by an application running in application space on a
first computer comprising:
receiving at a server computer from a plurality second
computers operatively connected to the server by
means of a data network, a corresponding plurality of
permission values associated with the application oper-
ating on the first computer;
storing said permission values;
generating an output permission value for the application
in dependence on the stored permission values;

receiving at said server computer from the first computer
operatively connected to the server by means of a data
network, a request for a permission value associated
with the application running on the first computer as a
result of a process monitoring write access requests by
the application on the first computer detecting an
attempt by the application to write data to the data
storage device, interrogating a local database of per-
mission values and failing to locate a permission value
associated with the application in the local database;

selecting the stored permission value in response to
receiving the request; and

transmitting to said first computer the output permission

value derived from the plurality of recerved permission
values to the first computer over the data network in
order to cause the monitoring process operating on the
first computer to permit or deny write access by the
application to the data storage device in dependence on
the transmitted output permission value.

30. The method of claim 29 where the output permission
value has at least two states, one of which denies permission
for the application to write to the storage medium.

31. The method of claim 29 where the output permission
value designates permission to write at least one specified
data file type.
Case 6:20-cv-00394-ADA Document 1-4 Filed 05/14/20 Page 13 of 13

US 10,503,418 B2
15 16

32. The method of claim 29 where the output transmitted
permission value is transmitted with a signature associated
with the application.
